J   -S33007-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA

                 v.


    JOSEPH FORMICA

                      Appellant              :   No. 1049 MDA 2018

              Appeal from the PCRA Order Entered May 25, 2018
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0004689-2011,
                           CP-36-CR-0004737-2011

BEFORE:     LAZARUS, J., OTT, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY LAZARUS, J.:                            FILED AUGUST 13, 2019

        Joseph Formica appeals pro se from the order, entered in the Court of

Common Pleas of Lancaster County, denying his pro se petition filed pursuant

to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. Based

upon our Supreme Court's decision, Commonwealth v. Walker, 185 A.3d
969 (Pa. 2018), we quash the appeal.

        The trial court summarized the procedural history as follows:

        Following a consolidated jury trial, [Formica] was convicted on
        March 8, 2013[,] of the following offenses: [on] Docket 4689-
        2011, one count of [r]ape, one count of [i]nvoluntary [d]eviate
        [s]exual [i]ntercourse ("IDSI"), one count of [a]ggravated
        [i]ndecent [a]ssault, and one count of [i]ndecent [a]ssault; [on]
        Docket 4737-2011, one count of [s]tatutory [s]exual [a]ssault,
        one count of IDSI, one count of [u]nlawful [c]ontact with a
        [m]inor, and one count of [c]orruption of [m]inors. On May 28,
        2013, the [c]ourt sentenced [Formica] to an aggregate term of
        twenty-three (23) years' to forty-six (46) years' incarceration in a
        state correctional institution.
J   -S33007-19


        [Formica] did not thereafter appeal his judgment of sentence to
        the Superior Court. Rather, on May 22, 2014, [Formica] filed a
        pro se [m]otion for [p]ost-[c]onviction [c]ollateral [r]elief
        pursuant to the [PCRA]. The Court appointed Maryjean Glick,
        Esquire, to represent [Formica] in the disposition of his PCRA
        claim. On September 22, 2014, following a Grazier hearing, the
        [c]ourt permitted [Formica] to proceed pro se and allowed counsel
        to withdraw.

        After the [c]ourt granted [Formica] numerous extensions of time
        to file an amended PCRA [p]etition, and subsequent to a brief stay
        of the proceedings, Jeffrey Conrad, Esquire, entered his
        appearance for [Formica] on September 7, 2016. Following a
        hearing held on September 9, 2016[,] regarding [Formica's] PCRA
        [p]etition, the [c]ourt resentenced [Formica] and dismissed the
        [p]etition. On November 21, 2016, the [c]ourt granted [a]ttorney
        Conrad's motion to withdraw. On December 5, 2016, [Formica],
        pro se, filed a notice of appeal to the Superior Court, which
        dismissed [Formica's] appeal on February 3, 2017[,] due to
        [Formica's] failure to comply with Pa.R.A.P. 3517.

        On September 8, 2017, [Formica] filed his second pro se PCRA
        Petition. The [c]ourt appointed Christopher P. Lyden, Esquire, to
        represent [Formica] in the disposition of his PCRA claim. On
        December 15, 2017, after finding no non -frivolous issues in the
        Petition, counsel filed a [n]o-[m]erit Metter pursuant to
        Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988), and
        Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), in which
        counsel sought to withdraw from representing [Formica]. On
        February 16, 2018, the [c]ourt denied counsel's motion to
        withdraw due to an error in counsel's [n]o-[m]erit Metter
        regarding the date [Formica's] judgment of sentence became
        final. Counsel filed a second [n]o-[m]erit Metter/[nn]otion to
        [w]ithdraw on February 28, 2018.

        On May 2, 2018, following an independent review of the record,
        the [c]ourt granted counsel's motion to withdraw and issued a
        notice of intent to dismiss [Formica's] PCRA [p]etition without a
        hearing pursuant to Pa.R.Crim.P. 907. After receiving no response
        from [Formica], the [c]ourt dismissed [Formica's] PCRA [p]etition
        on May 25, 2018. The instant appeal followed.

        [Formica] was ordered to file a concise statement of matters
        complained of on appeal pursuant to Pa.R.A.P. 1925(b). On June

                                      - 2 -
J   -S33007-19


        22, 2018, [Formica] filed a timely 1925(b) Statement.               The
        Commonwealth filed its response on July 17, 2018.

Trial Court Opinion, 8/30/18, at 1-3 (footnotes omitted).

        Before we can delve into the merits of Formica's appeal, we must

address the fact that he filed        a   single notice of appeal from an order that

resolved issues arising on two different docket numbers. Pennsylvania Rule

of Appellate Procedure 341(a) directs that "an appeal may be taken as          a   right

from any final order of      a   government unit or trial court." Pa.R.A.P. 341(a).

"The Official Note to Rule 341 was amended in 2013 to provide clarification

regarding proper compliance with Rule 341(a)." Commonwealth v. Walker,

185 A.3d 969, 976 (Pa. 2018). The Official Note now reads:

        Where    .   one or more orders resolves issues arising on more
                     .   .


        than one docket or relating to more than one judgment, separate
        notices of appeal must be filed. Commonwealth v. C.M.K., 932
A.2d 111, 113 & n.3 (Pa. Super. 2007) (quashing appeal taken by
        single notice of appeal from order on remand for consideration
        under Pa.R.Crim.P. 607 of two persons' judgments of sentence).

Pa.R.A.P. 341, Official Note.

        In Walker, our Supreme Court construed the above language as                  a


"bright -line" rule mandating practitioners "file separate appeals from an order

that resolves issues arising on more than one docket. The failure to do              so

requires the appellate court to quash the appeal." Walker, 185 A.3d at 977.

This mandate applies to all appeals. See         Id.; Commonwealth     v.   Williams,
206 A.3d 573 (Pa. Super. 2019) (holding Rule 341(a) requires practitioners

file separate notices of appeal in PCRA appeals involving more than one docket


                                            -3
J   -S33007-19


number). The Supreme Court's ruling only applies prospectively.        Walker,
185 A.3d at 77.

        Walker was filed on June    1, 2018.   Here, Formica filed his notice of

appeal containing two docket numbers on June 11, 2018. He hand -dated the

notice of appeal June 3, 2018. Because Formica's notice of appeal post-dates

the Walker decision, he was required to file separate notices of appeal for

each docket number.      Therefore, we must quash this appeal in accordance

with Rule 341 and Walker.

        Appeal quashed. Jurisdiction relinquished.

        Judge Ott joins the Memorandum.

        President Judge Emeritus Ford Elliott notes her dissent.




Judgment Entered.



 f---7D. Seletyn,
Jseph
Prothonotary


Date: 08/13/2019




                                       -4